Citation Nr: 9900567	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-41 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
right knee disability as a result of either participation in 
a Department of Veterans Affairs vocational rehabilitation 
program or surgery at a Department of Veterans Affairs 
facility on March 27, 1989.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 1151 for a right knee disability as a 
result of participation in vocational rehabilitation.  The 
veteran testified at a personal hearing in March 1996.  In an 
April 1996 decision, the hearing officer confirmed the denial 
of benefits under 38 U.S.C.A. § 1151.  

In November 1997 the Board remanded the matter to the RO for 
additional development.  In a July 1998 supplemental 
statement of the case, the RO denied benefits under 
38 U.S.C.A. § 1151 for additional right knee disability as 
result of surgery performed at a VA facility on March 27, 
1989.  

In November 1991, in another case, the United States Court of 
Veterans Appeals (Court) invalidated 38 C.F.R. § 3.358(c)(3), 
on which the Board had based its previous decisions in this 
case.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Courts decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Courts decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Courts decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).

The Board notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
qualifying additional disability susceptible of 
compensation. However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  

The Board also notes that in a June 1996 rating decision, the 
RO denied the veteran's claim for a rating in excess of 20 
percent for a left knee disorder.  The veteran has not 
appealed this decision and the issue has not been certified 
for appeal.  It will not be addressed herein.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he has additional right knee 
disability either as a result of his participation in a 
vocational rehabilitation program or because of surgery 
performed at a VA facility on March 27, 1989.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for benefits under 38 U.S.C.A. 
§ 1151 is well grounded.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's injury to his right knee was coincident to 
his participation in the VAs vocational rehabilitation 
program and did not result from an essential activity or 
function within the scope of the vocational rehabilitation 
course.  

3.  No medical evidence has been presented to show that the 
veteran has additional disability of the right knee as a 
result of surgery performed at a VA facility on March 27, 
1989.  


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for 
additional right knee disability as a result of either 
participation in vocational rehabilitation or surgery 
performed at a VA facility on March 27, 1989 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA discharge summary reported that the veteran was 
hospitalized from March 26-30, 1989 for complaints of a 
subluxing right knee. It was noted that he had a long history 
of patellofemoral pain on the right knee.  On March 27, 1989, 
he underwent arthroscopy of the right knee and lateral wall 
release.  There were no complications.  The operation report 
indicated that the veteran tolerated the procedure well and 
returned to the recovery room in stable condition.  Follow-up 
physical therapy was prescribed.  

VA outpatient records dated in 1989 note that the veteran was 
status post arthroscopy of the right knee.  A notation from 
August 1989 reported that he was doing well, had full range 
of motion in the knee, and no pain.  His physical therapy 
course had been completed and the assessment was that he was 
stable after surgery.  He was to continue with physical 
therapy exercises at home and return to the clinic as needed.  

An undated letter from the Braddock Medical Center received 
in October 1995 reported that they were unable to locate any 
information pertaining to the veteran.  

X-rays of the right knee dated in January 1996 revealed 
effusion; no acute fracture; and status post patellar 
resection.  

At a personal hearing in March 1996, the veteran testified 
that he originally hurt his knee in 1986 and was treated at 
the Braddock Medical Center.  However, he did not have any 
further treatment until 1989.  At that time, he reinjured his 
knee when he was walking to the parking lot after attending 
classes.  He went to the VA Hospital and surgery was 
recommended.  

In a March 1996 statement, the veteran's wife reported that 
in January or February 1986, the veteran called her from the 
Community College of Allegheny County and told her that his 
left knee had caused him to lose his balance.  As a result, 
he twisted his right knee.  They went to the Braddock Medical 
Center and the right knee was extremely swollen.  He limped 
on the knee but continued to go to school.  He reinjured the 
knee in February or March 1989 while he was attending classes 
at the University of Pittsburgh.  He was walking down a long 
group of stairs to his car when he lost his balance and 
twisted the right knee.  Subsequently, he underwent surgery 
on the right knee.  

A June 1996 memorandum from the veterans counselor in charge 
related that the veteran was a trainee under the VAs 
vocational rehabilitation program from August 27, 1984 to 
December 22, 1984.  During that period of time, the veteran 
requested emergency medical services for twisting his right 
hip and thigh while walking to class.  He reentered training 
on January 5, 1989 and was seen on January 20, 1989.  He 
informed the counselor that walking from class to class was 
causing him to have problems with his knee.  On February 7, 
1989, he advised the counselor that surgery would be 
required.  Surgery was performed on March 27, 1989.  In May 
1989, he reported that he could return to school without 
restrictions.  In June 1989, he reported that he continued to 
have pain in his right knee and participated in physical 
therapy, but was told there was nothing that could be done.  

A November 1997 memorandum from the veteran's representative 
indicated that the veteran had submitted all treatment 
reports pertaining to his right knee.  

II.  Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of training, hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part that, in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from 
disease or injury.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R.  § 3.358(b)(c).  
Compensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily 
limited to activities or functions specifically designated 
by the VA in the individual case, since ordinarily it is not 
to be expected that each and every different function and 
act of a veteran pursuant to his course of training will be 
particular specified in the outline of the course or 
training program.  In determining whether the element of 
direct or proximate causation is present, it remains 
necessary for a distinction to be made between an injury 
arising out of an act performed in pursuance of the course 
of training, that is, a required learning activity, and 
one arising out of an activity which is incident to, related 
to, or coexistent with the pursuit of the program of 
training.  For a case to fall within the statute there must 
have been sustained an injury which, but for the performance 
of a learning activity in the prescribed course of 
training, would not have been sustained.  38 C.F.R. 
§ 3.358(c)(5).  

The essential elements needed to make a claim under Section 
1151 plausible are competent evidence of additional 
disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
concluded that compensation under 38 U.S.C.A. § 1151 may be 
awarded for an increase in disability that is the result of 
action by the VA, not from a coincidental event.  

An April 7, 1997 VA General Counsel Opinion related to 
benefits under 38 U.S.C.A. § 1151 for disability incurred as 
a result of participation in a vocational rehabilitation 
program noted that, for a case to fall within the statute, 
there must have been sustained an injury which, but for the 
performance of a learning activity in the prescribed 
course of training, would not have been sustained.  See 
VAOPGCPREC 7-97, April 7, 1997.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond 
the competence of the claimant.  King v. Brown, 5 Vet.App. 
19, 21 (1993)

Based on the evidence of record, and with consideration of 
the General Counsel opinion and Court precedent noted above, 
the Board finds that the veteran's right knee injury may not 
be considered to be the result of his participation in 
vocational rehabilitation training, but rather arose out of 
an activity which was coincident to the pursuit of the 
program of training.  Furthermore, it is not shown that the 
veteran has incurred additional right knee disability as a 
result of surgery performed at a VA facility on March 27, 
1989.  As such, benefits under 38 U.S.C.A. § 1151 on either 
basis are not warranted.  

First, the veteran asserts that he injured his knee while 
walking from his classes to the parking lot on two separate 
occasions when he was attending college as part of the VAs 
vocational rehabilitation program.  There is no separate 
incident report to verify these injuries and records from the 
Braddock Medical Center were noted to be unavailable.  
Nonetheless, even accepting the veterans assertions 
regarding the injuries, the Board finds that the act of 
walking between classes or to the parking lot on a college 
campus does not constitute a learning activity within the 
scope of a course of vocational rehabilitation, but rather is 
only coincident to, related to, or coexistent with the 
pursuit of the training program.  Hence, the veteran has not 
established a direct causal connection between the claimed 
injury and some essential activity or function being pursued 
as a result of his participation in the vocational 
rehabilitation program.  Therefore, that aspect of his claim 
for benefits under 38 U.S.C.A. § 1151 is not well grounded.  

Second, the veteran asserts that he has additional disability 
of the right knee as a result of surgery performed at a VA 
facility on March 27, 1989.  A VA discharge summary indicated 
that the veteran underwent arthroscopy on the right knee.  
The operation report noted that no complications were 
encountered, and that the veteran tolerated the procedure 
well.  An August 1989 outpatient record related that he was 
doing well after the surgery, had full range of motion of the 
right knee and had completed his course of physical therapy.  
The assessment was that he was stable post surgery.  No 
further treatment for the right knee has been indicated and 
recent x-rays taken in January 1996 only showed effusion.  
The veteran has not presented any medical evidence to show 
that any additional disability resulted from the surgery 
performed on March 27, 1989; as a layperson, he is not 
competent to provide such evidence through his own opinion.  
See King, supra.  As such, this aspect of his claim for 
benefits under 38 U.S.C.A. § 1151 is also not well grounded.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional right knee 
disability as a result of either participation in a VA 
vocational rehabilitation program or surgery performed at a 
VA facility on March 27, 1989 are denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
